SEE PDF RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission Slide 3 • Chembio Overview • Develops, Manufactures and Markets Rapid Point of Care Test (POCT) Products Serving Global Markets • Diverse & Growing Pipeline of Proprietary Products • Fully Integrated FDA Approved Manufacturing Facility in NY • Record Financial Results2009 & 2010 Slide 4 Financial Overview · Five Year Compounded Annual Revenue Growth of 33% · Simplified Capital Structure 12/2007 · Retired ~$2MM debt Jan. 2009 – Jan. 2011 · Record Revenues and Improved Operating Results Year after Year · Near and Long-Term Growth Catalysts (See graph) Slide 5 POCT’s – A Growing Global Market • $7B Global Point-of-Care Test (POCT) Market • Fastest Growing Segment of $39.5B In-Vitro Diagnostics Market • POCTs for HIV, Syphilis, HCV and other STDs Serve Crucial Public Health Objectives • Other Important POCT Markets o Infectious Diseases, Cardiac Markers, Companion Animal, OTC, Allergy Slide 6 DUAL PATH PLATFORM (DPP®) Chembio’s Proprietary POCT Technology • Independent Sample Flow Path Enables Improved Sensitivity & Use of More Challenging Sample Types • Improved Multiplexing Facilitated by Direct Binding, Uniform Delivery of Samples • U.S. patents, and patents in China, Malaysia, Eurasia, Mexico, Singapore, and the U.K. o Additional DPP®Patents in the U.S. and many foreign countries o Patents have also been filed on extensions to the DPP®product line (see graphics) Slide 7 Chembio-Branded Public Health Foundation Complemented by OEM and/or License Programs Current OEM/Licensees:Fiocruz (Brazil), BIORAD Anticipated OEM/License Areas: Infectious Diseases, Veterinary HIV SCREEN – HCV AB-AG DUAL DPP-SYPHILIS - INFLUENZA Slide 8 Lateral Flow Rapid HIV Tests · 25% of 1.1MM HIV+ Individuals in U.S. Not Aware of their Status · US Rapid HIV Test Market Growth Continuing as States Implement CDC Testing Recommendation · Only Two Other CLIA-waived Products · Products Sold Under Chembio Brands (STAT PAK® & SURE CHECK®)ex-US and by Alere, Inc. (formerly Inverness) in US. Slide 9 Pipeline:Chembio-Branded DPP® Products Anticipated Timelines – US Market US Market DPP® HIV Oral Fluid Clinical Trials Commenced 2010, CompletingQ1 & 2; Modular Submissions in Q1, 2 & 3 FDA Approval, CLIA waiver, US Market Launch $70MM DPP® Syphilis Screen & Confirm Completing Validation Q1; Clinical Trials Q2-4 FDA Clearance & US Market Launch – Q1-2 $30MM Dual DPP ® HCV Ag/Ab R&D R&D TBD DPP® Influenza A/B Antigen Detection Completing R&D Q1, Validation Q2; Clinical Trials Q3-4 FDA Clearance & US Market Launch – Q1-2 $200MM Significant International Market Opportunities As Well Slide 10 Pipeline: OEM Contracts with FIOCRUZ Brazil Anticipated Timelines Contract Minimum Product Sales Req. to Complete Tech Transfer* DPP® HIV Screening Approved, Commercial Sales Commercial Sales $8.8MM DPP® HIV Confirmatory Approved Commercial Sales $4.7MM DPP® Syphilis Treponemal Agreement Signed December 2010 Approval, Commercial Sales $7.4MM DPP® Syphilis Treponemal/ Non-Treponemal Submission, Approval DPP® Canine Leishmaniasis Submitted Approved Q1'11, Commercial Sales $2.1MM DPP® Leptospirosis Submission pending Submission, Approval, Commercial Sales $0.4MM *Not a guaranteed minimum except for purposes of technology transfer Slide 11 Pipeline: Other Products Project Activity Multiplex DPP® Product Developed for & Licensed to Bio-Rad Laboratories, Inc. Development completed. Anticipate CE Mark EOY 2011 – Launch EU early 2012.Manufacturing by Bio-Rad. Royalties Upon Commercial Sales Multiplex Influenza Immune Status Product Developed for Battelle/CDC Prototype Development Completed;Prototype products being evaluated at CDC. Additional development work under consideration. NIH Phase II Grant – Leptospirosis $2.9MM 3 Year Grant awarded 6/2009.Prototype Developed.Further reagent discovery underway.Approximately $1.7MM funding remaining in 2011 and 2012 if renewed as anticipated.Chembio is principal grantee. NIH Phase II Grant – Tuberculosis $2.9MM, 3 Year Grant awarded Effective 3/1/2011.Prototype Developed. Planning Multi-site Evaluations and Optimization, Validation and Commercialization.Chembio is principal grantee. Veterinary Diagnostic Applications Preliminary Discussions Platform Enhancements Buffer Integration and “Dual DPP®” projects in progress Slide 12 Financial Summary FY 2008-2010 Results • Record Revenues and Earnings • Improving Gross Margins • Controlled Operating Expenses • Operating Cash Flow Strengthened Balance Sheet (See Graphic) Slide 13 Financial Summary- First Quarter 2008-2011 · Steady increases in Revenue and Gross Profit · Increased R&D expense in Q1’11 driven partially by increased Clinical Trials expense · Steadily improving new loss in Q1 (See Graphic) Slide 14 Revenue Growth by Category: 2009 vs. 2010 (see graphic) Slide 15 Revenue Growth by Category: Q1’10 vs. Q1’11 (see graphic) Slide 16 Selected Balance Sheet Data ($ in millions) Mar.’11 Dec. '10 Dec. '09 Dec. ‘08 Cash $ Accounts Receivable Inventories Total Current Assets Net Fixed Assets Other Assets Total Assets $ Total Current Liabilities Total Liabilities Total Equity Total Liabilities & Shareholders Equity Slide 17 Anticipated Milestones 2011 • Clinical & Regulatory Programs for Branded Products ‐ HIV PMA Modular Submissions ‐ Syphilis Clinical Trials ‐ Influenza Clinical Trials • Four OEM Product Approvals for and Product Sales to FIOCRUZ • New R&D & OEM Product Agreements • Continued US Lateral Flow HIV Test Market Share Gains & Potential New International Market Opportunities Slide 18 Potential Impact of OEM & Branded Products on Revenue (See graphic) Slide 19 Organization & Management Team Lawrence Siebert, CEO & Chairman Richard Larkin, CFO Javan Esfandiari, Sr. VP R&D Rick Bruce, VP Operations Tom Ippolito, VP Reg., QA/QC Sandy Speer, Dir. Client Serv. Dr. Gary Meller, Director Katherine Davis, Director TOTAL EMPLOYMENT Approx. 100 Research and Development – 18 Regulatory and Clinical QA & QC – 7 Sales, General & Administration – 7 Operations- 69 Slide 20 CEMI Selected Share Data Ticker Symbol (OTC-QB) CEMI.QB Price 4/29/2011 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) Options and Warrants Amt. Avg. Ex. Price Options (3.64MM held by mgmt. & board) Warrants (1.75 expire 10/2011) Total Options & Warrants (See graphics) Slide 21 Additional Slides (Appendix) March 31, March 31, December 31, December 31, December 31, TOTAL REVENUES $ 3,635,681 $ 2,783,415 $ 16,704,703 $ 13,834,248 $ 11,049,571 GROSS MARGIN 53% 47% 48% 42% 35% OPERATING COSTS: Research and development expenses 35% 29% 15% 21% 24% Selling, general and administrative expense 21% 24% 18% 19% 30% INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSES): NET INCOME (LOSS) -4% -6% 15% 2% -18% Slide 22 DPP® HIV Screening Assay For Use with Oral Fluid or Blood Samples · Improved Performance vs. Only Oral Fluid Test Based on Multiple Studies · OTC Opportunity · US Clinical Trials Being Completed Q1-2 2011 o Modular PMA Submission in Q1, 2, 3 o Anticipated Approval 2012 (See graphic) Slide 23 DPP® Syphilis Screen & Confirm • First POCT in US for Syphilis • All Pregnant Women Tested for Syphilis • Current Laboratory Tests Inadequate • Enables Confirmation & Treatment At POC • International Evaluation Ongoing in China • Anticipate FDA Clearance in early 2012 (See graphic) Slide 24 DPP® INFLUENZA Multiplex Flu A & B Test • Large Established Market for Flu A&B tests • Chembio’s First Antigen Detection Test with DPP® • Prototype Shows Improved Performance vs. Established Tests • Anticipate FDA Clearance mid-2012 Slide 25 Hepatitis-C (HCV) • Estimated 3MM HCV Infections in US • No HCV Point-of-Care Test in US Testing for Antigen (indicating active disease) • Chembio Participating in Various Studies to Assess Prototype Performance • R&D Continuing in 2011
